Mr. Justice Scott delivered the opinion of the Court: The bill in this case was filed by Amanda F. Deeper, to remove from the title of real estate she claims in her own right a cloud created, as she alleges, by the sale of the laud on an execution issued on a judgment in favor of Isaac Van Dorn and against Francis A. Deeper, the husband of complainant. It appears, from the proofs, as well as the pleadings of the parties, that in June, 1877, Isaac Van Dorn, who is made a defendant to the bill, obtained a judgment for $460 and costs of suit against Francis A Deeper ; that afterwards an execution was issued on such judgment and levied on the land claimed by complainant; that on the 15th of October, 1877, the land was sold on such execution to plaintiff, Isaac Van Dorn, who received the usual certificate of sale, which was entered of record in the proper office, and the allegation is that Van Dorn threatens to take out a sheriff’s deed for the land if it was not redeemed from such sale. On the hearing, the circuit court found that complainant was the owner of the land described in the bill; that it was not subject to the judgment against her husband, in favor of defendant, and decreed that the sale under the judgment be set aside and declared null and void. That decree was affirmed on defendant’s appeal to the Appellate Court. The only question made in this court that need be considered is, whether the evidence warrants the decree of the circuit court. We have given the evidence a most careful and full consideration, and we are satisfied there is no real ground for disturbing the decrees of the courts below. The circuit court was justified in finding as it did, that the land was bought for complainant and was paid for with her money, so far as it appears from this record it has been paid for. Originally the title was taken in the name of her husband, but complainant was assured it could be changed by deeding to a third party and a reconveyance to her, and the testimony would seem to warrant the belief that was the agreement made at the time. In fulfillment of that agreement the property was afterwards conveyed to her, and that was done before defendant had any judgment to become a lien on it. Ho question of a resulting trust arises. It is simply an executed contract, and no reason is shown why it may not stand as against the creditors of complainant’s husband as well as other persons. As we have seen, there is evidence that the property was bought for complainant and with money that she inherited as her separate estate, and as the lower courts have given credit to that testimony and decreed in accordance with it, no ground is perceived for reversing their conclusion. The decree will be affirmed. Decree affirmed.